IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ANZARA BROWN,                           §
                                         §
       Defendant Below,                  §   No. 173, 2019
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID No. 1205025968A (K)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: May 8, 2019
                          Decided:   July 15, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      Having considered the notice to show cause and the responses, it appears to

the Court that:

      (1)    On April 22, 2019, the appellant, Anzara Brown, filed a notice of appeal

from a Superior Court order, dated April 5, 2019, denying his motion to recuse the

bench. The Senior Court Clerk issued a notice directing Brown to show cause why

this appeal should not be dismissed for his failure to comply with Supreme Court

Rule 42 in filing an appeal from an interlocutory order. In his response to the notice

to show cause, Brown argues that the Superior Court order is final.

      (2)    The notice to show cause should have directed Brown to show cause

why his appeal should not be dismissed due to this Court’s lack of jurisdiction under
Article IV, § 11(1)(b) of the Delaware Constitution to hear an interlocutory appeal

in a criminal case. This Court may only review a final judgment in a criminal case.1

An order denying a motion for recusal is not a final order. 2 Notwithstanding the

mistake in the notice to show cause, the Court concludes that this appeal should be

dismissed under Supreme Court Rule 29(c). The notice of appeal, on its face,

manifestly fails to invoke the jurisdiction of this Court. We further find that giving

notice of the defect “would serve no meaningful purpose and that any response

would be of no avail.”3

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(c),

that this appeal is DISMISSED.

                                                      BY THE COURT:
                                                      /s/ Leo E. Strine, Jr.
                                                      Chief Justice




1
  Del. Const. art. IV, § 11(1)(b). See also Gottlieb v. State, 697 A.2d 400, 401 (Del. 1997) (holding
this Court lacks jurisdiction to review interlocutory orders in criminal cases).
2
  See, e.g., Shelley v. State, 2018 WL 6331623, at *1 (Del. Dec. 3, 2018) (dismissing appeal from
denial of motion to recuse as interlocutory); Desmond v. State, 2010 WL 3673039, at *1 (Del.
Sept. 21, 2010) (“The denial of a motion for recusal of a judge is not a final, appealable order.”).
3
  Supr. Ct. R. 29(c) (providing for dismissal sua sponte if the appeal “manifestly fails on its face
to invoke the jurisdiction of the Court and where the Court concludes, in the exercise of its
discretion, that the giving of notice would serve no meaningful purpose and that any response
would be of no avail.”).
                                                 2